Order and judgment entered thereon reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In an action upon an account stated the plaintiff is not entitled to judgment under rule 113 of the Rules of Civil Practice when the answer generally denies the allegations of the complaint and the defendant’s affidavit in opposition to the motion to strike out the answer and for judgment shows that an issue of fact as to whether there was an account stated is presented. Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ., concur.